Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 1 of 11



                         EXHIBIT 17
      Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 2 of 11




       DECLARATION OF ARISTOTELES SANCHEZ MARTINEZ

I, Aristoteles Sanchez Martinez, hereby declare under the penalty of perjury pursuant

to 28 U.S.C. § 1746:

   1. I am at least 18 years of age and am competent to sign this declaration. I make

      this declaration based on my personal knowledge except where I have

      indicated otherwise. If called as a witness, I could and would testify

      competently and truthfully to these matters.

   2. I am 47 years old and a citizen of Venezuela. I have been in ICE custody since

      approximately September 2018. I was transferred to Stewart Detention Center

      (“Stewart”) in Lumpkin, Georgia, on March 23, 2020, from the Houston

      Contract Detention Facility (“HCDF”) in Houston, Texas. I had been at HCDF

      since about January 10, 2020. Before HCDF, I was at Stewart. Previously, I

      was at Folkston ICE Processing Center in Folkston, Georgia.

   3. I received a removal order in June 2019. My BIA appeal was denied in

      November 2019. It is unlikely that I can be removed to Venezuela within a

      reasonable time, not only due to the COVID-19 crisis but also because

      Venezuela is not currently accepting any deportees, to my knowledge.

   4. I have several medical conditions that make me vulnerable to COVID-19. I

      have Type II diabetes and hypertension, which both put me at a higher risk for

      contracting COVID-19. Since I have been in ICE custody, my hemoglobin


                                         1
   Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 3 of 11




   A1C levels and sugar levels have been dangerously high, at times at 9.7 and

   345, respectively.

5. I am recovering from a hernia repair surgery that occurred on or around March

   11, 2020. The surgeon removed a large right flank hernia on my abdomen,

   which had grown substantially since being in ICE custody.              Despite

   instructions from a surgeon that I would have to remain in intensive care after

   the surgery, I was brought back to the ICE facility within one day of the

   surgery. I am still experiencing pain, weakness, and inflammation from the

   surgery. I also have neuropathy, a bone spur on my left foot, Charcot foot,

   avascular necrosis, non-palpable pulses in lower extremities, and venous

   insufficiency. I am currently in a wheelchair due to my conditions. I worry

   that each of these conditions puts me at a higher risk for contracting COVID-

   19.

6. While I was detained at HCDF, no member of the medical staff evaluated my

   conditions or well-being to determine whether any additional precautionary

   measures were necessary to protect me from COVID-19.

7. I did not receive any formal education about COVID-19 from any ICE officers

   or HCDF officers. I learned about COVID-19 prevention and detection mostly

   from my teenage daughter and the news. Because of the lack of information

   provided to us, I did not know how widespread and dangerous this virus has


                                      2
   Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 4 of 11




  become. Until recently, I had thought that within the United States, the disease

  existed only in New York City and in Miami.

8. To my understanding and knowledge, there were no changes in HCDF’s

  protocols or procedures in light of COVID-19. To my knowledge, there was

  no increase in cleaning supplies since the outbreak of COVID-19 necessary

  to follow the hand-washing techniques. We were not provided with additional

  cleaning supplies or extra soap. Hand sanitizer was recently placed outside of

  my unit but was only available when I exited to go to medical. Individuals

  with work assignments that involve cleaning were not given additional

  cleaning supplies or provided additional protection. They continued to mop

  and sweep the units without wearing gloves or other protective equipment. I

  did not see any officers wearing gloves or masks. I did not witness any

  changes in the medical staff at HCDF in light of COVID-19, such as increased

  staffing.

9. Concerning educational materials, I had seen only two flyers in my dorm

  about COVID-19. The information was only available in English and Spanish.

  The first flyer provided advice on washing our hands for at least twenty

  seconds. The second flyer was about staying away from people who exhibit

  symptoms of the virus, but it did not say what those symptoms are.




                                      3
   Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 5 of 11




10. Social distancing was not possible at HCDF. I slept in an “open dorm,” where

   there are many other detainees in adjacent bunk beds. In total, there were

   about 40 detainees in my dorm. The distance between the bunk beds was

   approximately four feet, just enough to fit my wheelchair.

11. Last week, a number of detainees were transferred into HCDF from an ICE

   facility in Otay Mesa. This added to my fear of contracting COVID-19.

12. Despite my vulnerabilities to COVID-19, I was placed in a van to be

   transferred back to Stewart Detention Facility on or about Sunday, March 22,

   2020. I was not given any reason for my transfer.

13. My hands and feet were shackled. I was not provided with any protective gear,

   such as gloves or a surgical mask, cleaning products, or hand sanitizer. I did

   not see the officers wiping down the seats of the van with any disinfectant. I

   was not provided with my prescribed pain medication. Because of my recent

   surgery, the shackles, and not having access to my wheelchair, I was in so

   much pain during the trip.

14. On our way to Stewart, we made a stop at an ICE facility in Louisiana, where

   I used the bathroom. The bathroom did not have soap, so I had to wash my

   hands with water. From there, I was placed on a bus and handcuffed.

15. When I arrived at Stewart, I went through intake with approximately fifty

   other new transfers. From my understanding, the new transfers were arriving


                                      4
   Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 6 of 11




   from different detention facilities in the country. While we were waiting for

   our cursory screening, we had very little space to move around and practice

   social distancing.

16. Many of the new transfers were ultimately placed in the same housing unit as

   me. I am very nervous that I was exposed to COVID-19 since people were

   transferred from many facilities, and we were not properly screened by

   medical staff.

17. Since I have returned to Stewart, no member of the medical staff has

   evaluated my medical vulnerabilities to determine whether any additional

   precautionary measures are necessary to protect me from COVID-19. Nor

   have they asked me about any potential symptoms or possible exposure to

   COVID-19.

18. I was transferred back to Stewart without my prescribed pain medication. To

   this day, I have only been given Tylenol 500mg to treat my pain.

19. Up until early this week, I was living in a dorm unit with approximately eighty

   (80) other men. I shared a cell with another detainee. We were regularly in

   close proximity to each other and did not have the ability to exercise any social

   distancing.

20. On Tuesday, March 31st, 2020, at around 11am, I was transferred to a separate

   dorm unit at Stewart by guards who indicated I was being moved because I


                                       5
   Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 7 of 11




   was considered a person at a high risk of contracting COVID-19. In this unit,

   I am now living in a dorm with approximately twenty (20) other men. I was

   assigned a cell without any roommates. All food and required medications are

   being transported to our dorm unit directly for our safety and to avoid

   minimum contact with people in the outside.

21. I am currently in a wheelchair. The initial wheelchair that I was given made

   social distancing impossible because I could not push myself. I was fully

   dependent on others to get around.

22. My previous and new dorm units are cleaned by other detainees twice per

   day. Since the COVID-19 crisis started, ICE has not made any changes to the

   cleaning schedule for our dorm. Nor have we been provided with additional

   cleaning supplies to keep our dorm disinfected and sufficiently clean.

23. ICE continues to maintain the same schedule for distribution of personal

   hygiene supplies. Every Thursday, we receive one toilet paper roll, batteries,

   one small bar of body soap (for washing hands and showering), one bottle of

   body lotion, and one tube of toothpaste. If we run out of these provisions

   before the end of the week, the only option is to buy additional supplies at the

   commissary.

24. There are two other dorm units at Stewart that are currently in lockdown right

   now, but ICE refuses to confirm whether this is due to a medical quarantine


                                        6
   Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 8 of 11




   situation. Despite the current public health crisis, Stewart continues to admit

   new detainees. As recently as Friday March 27, 2020, several detainees

   arrived from other detention centers in the northeast, including one in Boston.

   I know this because I saw the writing board that ICE maintains to keep count

   of all inmates while I was meeting with my deportation officer in the intake

   area.

25. Currently, I am in severe pain and very concerned for my health as ICE often

   fails to check my sugar levels in the morning.

26. I do not know how to identify the symptoms of COVID-19. I am scared for

   my life.

27. If I am released from detention, I will comply with any applicable conditions

   of release including attending check-ins and immigration court hearings.

28. Upon release, I will reunite with my family in Queens, NY and will self-

   quarantine for the time required. I also have the support of a Lutheran Church

   in Brooklyn, NY.

29. I have worked closely with my attorney to prepare this declaration. I have

   authorized my attorney to sign on my behalf given the difficulty of arranging

   visitation and travel in light of the current COVID-19 pandemic. If required

   to do so, I will provide a signature when I am able to do so.




                                      7
      Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 9 of 11




I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1st, 2020 at Lake Worth Beach, Florida.




      ______________________

      Victoria Mesa-Estrada, Esq.

      on behalf of Aristoteles Sanchez Martinez




                                          8
      Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 10 of 11




                         ATTORNEY DECLARATION

I, Victoria Mesa-Estrada, declare the following under penalty of perjury pursuant

to 28 U.S.C. § 1746:

   1. My name is Victoria Mesa-Estrada. I am a licensed attorney in good

      standing in the state of Florida. I am an attorney of record in this litigation.

   2. I represent the declarant, Aristoteles Sanchez Martinez. Out of necessity in

      light of the COVID-19 pandemic, I signed Aristoteles Sanchez Martinez’s

      declaration on his behalf and with his express consent.

   3. ICE is oftentimes requiring legal visitors to provide and wear personal

      protective equipment, including disposable vinyl gloves, surgical masks, and

      eye protection while visiting any detention facility. These supplies are not

      easily accessible, given the increase in demand. Any available supplies are

      prioritized for hospitals and other medical facilities that are experiencing

      dangerous shortages.

   4. There are documented cases of COVID-19 in all fifty U.S. states and most

      inhabited U.S. territories. The Centers for Disease Control and Protection

      (CDC) has issued statements warning that individuals are at a higher risk of

      infection when traveling. In addition, I am a resident of Palm Beach County,

      Florida and unable to travel to Georgia under a state “stay-at-home” order

      issued by the Governor of Florida Ron DeSantis on April 1st, 2020.


                                           9
      Case 1:20-cv-01449-SDG Document 4-18 Filed 04/03/20 Page 11 of 11




   5. In light of the above, to protect public health, I am not able to travel to the

      Stewart Detention Center in Lumpkin, Georgia, to obtain my client’s

      signature.

   6. I spoke with Aristoteles Sanchez Martinez via phone call, read the

      declaration to him, and confirmed the accuracy of the information

      therein. Aristoteles Sanchez Martinez has confirmed the accuracy of the

      information therein.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

      Executed on April 1st, 2020 at Lake Worth Beach, Florida.




      ______________________

      Victoria Mesa-Estrada, Esq.

      Attorney for Plaintiffs

      Southern Poverty Law Center

      T. 786.216.9168

      victoria.mesa@splcenter.org




                                          10
